DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 5,902,447; “Johnson”).
Regarding claim 1, Johnson teaches a manufacturing method of a resin frame (Fig. 1, Fig. 2, Fig. 10, col. 1, lines 15-19, col. 2, lines 51-67, col. 6, lines 7-25, thermoplastic resin frame) in which end surfaces of a plurality of frame members (i.e., frame members 4, 5) provided with plate portions are abutted and welded against each other (Fig. 1, Fig. 2, the frame members 4, 5 are abutted and welded against each other, col. 2, lines 55-56, col. 3, lines 13-16) and the frame members (4,5) are combined into a frame shape having a corner portion (see Fig. 1, Fig. 2, Fig. 8), the manufacturing method comprising: 
- a step of cutting, in which a pair of frame members (4,5) among the plurality of the frame members, which are adjacent to each other at the corner portion (see Fig. 1, Fig. 10), are recessed in a stepped shape by cutting another side with respect to one side of a second portion in a thickness direction of a plate portion (see Fig. 10), the second portion being different from a first portion located in an outer periphery of end surfaces of the pair of the frame members (Fig. 10, col. 5, lines 32-45); 
- a step of melting, in which the end surfaces of the pair of the frame members are heated, the entire end surfaces are melted as a welding margin in the first portion, and one side of the end surfaces is melted as a welding margin in the second portion (col. 2, lines 45-60, and col. 5, lines 47-57, the entire end surfaces of members 4, 5 are softened/melted); 
- a step of welding, in which the welding margins on the end surfaces of the pair of the frame members are abutted and welded against each other, wherein a portion of the welding margin protrudes on an outer peripheral side with respect to a position of the original end surfaces of the frame members in the first portion (col. 2, lines 45-60, and col. 5, lines 47-57, the welding margins on the end surfaces of the frame members 4,5, are abutted and welded against each other); and 
 - a step of removing, in which a portion of the welding margin that protrudes in the welding process is removed (col. 2, lines 57-67, and col. 4, lines 53-65, the welding margin that protrudes in the welding process is removed by the cutting edge 3).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH03176584 to Yasuhiko et al. (“Yasuhiko”, cited by applicant, see English machine translations attached). 
Regarding claim 1, Yasuhiko teaches a manufacturing method of a resin frame (para [0001], page 1, lines 13-30, and para [0003], method of making the synthetic resin frame 11) in which end surfaces of a plurality of frame members (i.e., the frame members of Fig. 1) provided with plate portions are abutted and welded against each other and the frame members are combined into a frame shape having a corner portion (page 3, lines 1-7, frame members are provided with plate portions and are abutted and welded against each other, Fig. 1), the manufacturing method comprising: 
- a step of cutting, in which a pair of frame members among the plurality of the frame members, which are adjacent to each other at the corner portion (Fig.1 page 3, lines 1-7), are recessed in a stepped shape by cutting another side with respect to one side of a second portion in a thickness direction of a plate portion (page 3, lines 1-7, see Fig. 1, frame members are cut at an angel of 45 degree, and are recessed in a stepped shape), the second portion being different from a first portion located in an outer periphery of end surfaces of the pair of the frame members (page 3, lines 1-14); 
- a step of melting, in which the end surfaces of the pair of the frame members are heated, the entire end surfaces are melted as a welding margin in the first portion, and one side of the end surfaces is melted as a welding margin in the second portion (page 3, lines 12-17, the entire end surfaces of frame members are abutted against each other and joined by heat fused/melted, thus, considered as meeting the claimed limitations); 
- a step of welding, in which the welding margins on the end surfaces of the pair of the frame members are abutted and welded against each other, wherein a portion of the welding margin (26) protrudes on an outer peripheral side with respect to a position of the original end surfaces of the frame members in the first portion (page 3, lines 12-21, the entire end surfaces of frame members are abutted against each other and joined by heat fused/welding); and 
 - a step of removing, in which a portion of the welding margin that protrudes in the welding process is removed (page 3, lines 12-21, Yasuhiko teaches members surfaces are butted and joined, with no welding margin/swells part arise on the surfaces, is considered as equivalent to and read on the instantly claimed removing process).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782